              Case 2:19-cv-01312-RFB-VCF Document 1 Filed 07/30/19 Page 1 of 7



1    MATHEW HIGBEE
     Nevada Bar No. 11158
2
     HIGBEE & ASSOCIATES
3    8871 W. Flamingo Road
     Suite 202
4    Las Vegas NV 89147
     P: 714-600-8085
5
     F: 866-534-7049
6    E: Mhigbee@higbeeassociates.com

7    JAMES SELLERS
     (Pro Hac Vice forthcoming)
8
     Oregon Bar No. 184404
9    LAW OFFICES OF JEFFREY LOHMAN, P.C.
     4740 Green River Rd., Suite 310
10   Corona, CA 92880
     P: 657-363-4699
11
     F: 657-272-8944
12   E: jamess@jlohman.com
     Attorneys for Plaintiff
13
                                   UNITED STATES DISTRICT COURT
14
                                      NEVADA DISTRICT COURT
15                                      LAS VEGAS DIVISION

16

17

18   JANET HILL,                                          Case No.:

19                    Plaintiff,

20   vs.                                                  COMPLAINT AND JURY DEMAND

21
     USAA SAVINGS BANK,
22
                      Defendant
23
                                                COMPLAINT
24

25
                      Plaintiff, JANET HILL (“Plaintiff”), by and through her undersigned counsel,

26   hereby sues Defendant, USAA SAVINGS BANK (“Defendant”), alleging as follows:

27                                            INTRODUCTION
28
           1. Plaintiff brings this action on behalf of herself individually seeking damages and any other
                                                       -1-


                                            PLAINTIFF’S COMPLAINT
             Case 2:19-cv-01312-RFB-VCF Document 1 Filed 07/30/19 Page 2 of 7



1    available legal or equitable remedies resulting from the illegal actions of Defendant, in negligently,
2
     knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of the
3
     Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.
4
         2. The TCPA was legislated to prevent companies like USAA SAVINGS BANK from
5

6    invading Americans’ privacy by stopping abusive “robo-calls.” The legislative history “described

7    these calls as ‘the scourge of modern civilization, they wake us up in the morning; they interrupt
8
     our dinner at night; they force the sick and elderly out of bed; they hound us until we want to rip
9
     the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably
10
     intended to give telephone subscribers another option: telling the autodialers to simply stop
11

12   calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir. 2014).

13                                    JURISDICTION AND VENUE
14
         3. Defendant has its principal place of business in the state of Nevada and therefore personal
15
     jurisdiction is established.
16
         4. Jurisdiction of this Court arises under 28 U.S.C. §1331 and 47 U.S.C. § 227(b)(3). See
17

18   Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012) holding that federal and state courts

19   have concurrent jurisdiction over private suits arising under the TCPA.
20
         5. Venue is proper in the United States District Court for the District of Nevada pursuant to
21
     28 U.S.C § 1391(b)(1) because Defendant resides within this District.
22
                                                  PARTIES
23

24       6. Plaintiff is a natural person residing in Montgomery County, in the city of Ailey, Georgia,

25   and is otherwise sui juris.
26
         7. Defendant is a Nevada corporation, doing business in the state of Georgia, with its
27
     principal place of business located in Las Vegas, Nevada. Defendant is a “person” as defined by
28


                                                      -2-


                                           PLAINTIFF’S COMPLAINT
             Case 2:19-cv-01312-RFB-VCF Document 1 Filed 07/30/19 Page 3 of 7



1    47 U.S.C. §153 (39).
2
         8. At all times relevant to this Complaint, Defendant has acted through its agents, employees,
3
     officers, members, directors, heir, successors, assigns, principals, trustees, sureties, subrogees,
4
     representatives and insurers.
5

6                                     FACTUAL ALLEGATIONS

7        9. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged
8
     debts incurred under a credit card agreement issued by Defendant, USAA Savings Bank.
9
         10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.3d 1265
10
     (11th Cir. 2014).
11

12       11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (912)

13   XXX-0869.
14
         12. Defendant placed collection calls to Plaintiff from various telephone numbers including,
15
     but not limited to, (800) 531-0378 and (800) 531-7013.
16
         13. Upon information and belief, based on the number, frequency and timing of the calls, and
17

18   on Defendant’s prior business practices, Defendant’s calls were placed with an automatic

19   telephone dialing system.
20
         14. Defendant used an “automatic telephone dialing system,” as defined by 47 U.S.C. §
21
     227(a)(1), to place telephone calls to Plaintiff seeking to collect a consumer debt allegedly owed
22
     by Plaintiff.
23

24       15. Defendant’s calls were not for emergency purposes, which would be excepted by 47

25   U.S.C. § 227(b)(1)(A).
26
         16. Defendant’s calls were placed to a telephone number assigned to a cellular telephone
27
     service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §227(b)(1).
28


                                                    -3-


                                          PLAINTIFF’S COMPLAINT
            Case 2:19-cv-01312-RFB-VCF Document 1 Filed 07/30/19 Page 4 of 7



1       17. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
2
     automatic telephone dialing system or an artificial or prerecorded voice on her cellular telephone
3
     pursuant to 47 U.S.C. § 227(b)(1)(A).
4
        18. On or about July 31, 2018, Plaintiff spoke with a representative of Defendant’s company
5

6    at phone number (800) 531-0378, and told Defendant to stop calling her cellular telephone.

7       19. During the July 31, 2018 conversation, Plaintiff gave Defendant her full social security
8
     number and cell-phone number along with multiple other security answers, in order to assist
9
     Defendant in identifying her and accessing her accounts before asking Defendant to stop calling
10
     her cellular telephone.
11

12      20. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular telephone

13   and/or to receive Defendant’s calls using an automatic telephone dialing system in her
14
     conversation with Defendant’s representative on July 31, 2018.
15
        21. Despite Plaintiff’s request to cease, Defendant continued to place calls to Plaintiff’s
16
     cellular phone after July 31, 2018.
17

18      22. Despite Plaintiff’s request that Defendant cease placing automated collection calls to

19   Plaintiff via the use of an automatic telephone dialing system, Defendant continued to place at
20
     least three hundred and fifty-nine (359) telephone calls via the use of an automatic telephone
21
     dialing system to Plaintiff’s cellular telephone.
22
        23. Defendant placed the great number of telephone calls to Plaintiff with the sole intention
23

24   of harassing Plaintiff in such a manner so as to cause Plaintiff to pay the alleged debt claimed by

25   Defendant, even when Plaintiff admittedly had impaired ability to pay. This telephonic harassment
26
     caused Plaintiff considerable anxiety and emotional distress.
27
                                       FIRST CAUSE OF ACTION
28


                                                         -4-


                                           PLAINTIFF’S COMPLAINT
             Case 2:19-cv-01312-RFB-VCF Document 1 Filed 07/30/19 Page 5 of 7



1    NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                           - 47 U.S.C. §227(b)(3)(B)
2

3        24. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

4    forth above at Paragraphs 1-23.
5
         25. The foregoing acts and omissions of Defendant constitute numerous and multiple
6
     negligent violations of the TCPA, including but not limited to each and every one of the above
7
     cited provisions of 47 U.S.C. § 227 et seq.
8

9        26. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq., Plaintiff is

10   entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to 47
11
     U.S.C. § 227(b)(3)(B).
12
         27. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.
13
         WHEREFORE, Plaintiff, JANET HILL, respectfully requests judgment be entered against
14

15   Defendant, USAA SAVINGS BANK, as follows:

16           a.          Awarding Plaintiff statutory damages of five hundred dollars ($500.00) multiplied
17
     by the number of negligent violations of the TCPA alleged herein, to wit: three hundred fifty-nine
18
     (359) for a total of one hundred seventy-nine thousand and five hundered dollars ($179,500.00);
19
             b.          Awarding Plaintiff actual damages and compensatory damages according to proof
20

21   at time of trial;

22           c.          Granting Plaintiff such other and further relief as may be just and proper.
23
                               SECOND CAUSE OF ACTION
24                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
                             CONSUMER PROTECTION ACT
25                                47 U.S.C. § 227(b)(3)(C)
26       28. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

27   forth above at Paragraphs 1-23.
28


                                                         -5-


                                              PLAINTIFF’S COMPLAINT
             Case 2:19-cv-01312-RFB-VCF Document 1 Filed 07/30/19 Page 6 of 7



1        29. The above listed acts and omissions of Defendant constitute numerous and multiple
2
     knowing and/or willful violations of the TCPA, including but not limited to each and every one
3
     of the above cited provisions of 47 U.S.C. § 227 et seq.
4
         30. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
5

6    Plaintiff is entitled an award of one thousand five hundred dollars ($1,500.00) in statutory

7    damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
8
     227(b)(3)(C).
9
         31. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the future.
10
         WHEREFORE, Plaintiff, JANET HILL, respectfully requests judgment be entered against
11

12   Defendant, USAA SAVINGS BANK, as follows:

13           a.          Awarding Plaintiff statutory damages of one thousand five hundred dollars
14
     ($1,500.00) multiplied by the number of knowing and/or willful violations of TCPA alleged
15
     herein, to wit: three hundred fifty-nine (359) for a total of five hundred thirty-eight thousand five
16
     hundred dollars ($538,500.00);
17

18           b.          Awarding Plaintiff actual damages and compensatory damages according to proof

19   at time of trial;
20
             c.          Granting Plaintiff such other and further relief as may be just and proper.
21
                                             JURY TRIAL DEMAND
22
         Plaintiff demands a jury trial on all issues so triable.
23

24
     Dated: July 30, 2019
25
                                                       RESPECTFULLY SUBMITTED,
26
                                                       By: /s/ Mathew Higbee
27
                                                       MATHEW HIGBEE
28                                                     Nevada Bar No. 11158
                                                       HIGBEE & ASSOCIATES
                                                         -6-


                                              PLAINTIFF’S COMPLAINT
     Case 2:19-cv-01312-RFB-VCF Document 1 Filed 07/30/19 Page 7 of 7



1                                 8871 W. Flamingo Road
                                  3110
                                  Suite West
                                        202 Cheyenne Ave
2
                                  North  Las Vegas,
                                  Las Vegas         NV 89032
                                             NV 89147
3                                 P: 714-600-8085
                                  F: 866-534-7049
4                                 E: Mhigbee@higbeeassociates.com
5
                                  By: /s/ James Sellers
6                                 JAMES SELLERS
                                  (Pro Hac Vice forthcoming)
7                                 Oregon Bar No. 184404
                                  LAW OFFICES OF JEFFREY LOHMAN, P.C.
8
                                  4740 Green River Rd., Suite 310
9                                 Corona, CA 92880
                                  P: 657-363-4699
10                                F: 657-272-8944
                                  E: jamess@jlohman.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                   -7-


                           PLAINTIFF’S COMPLAINT
